TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00613-CR


Julius Wilson Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 63579, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Julius Wilson Jr. has filed a pro se notice of appeal from his conviction
for the offense of murder.  The district court has certified that this is a plea-bargain case, the
defendant has no right of appeal, and the defendant has waived the right of appeal.  See Tex. R. App.
P. 25.2(a)(2), (d).  Accordingly, we dismiss the appeal.
 
						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed
Filed:   October 14, 2010
Do Not Publish